OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                      AUSTIN



GERALD C. MAWI
 A-”    .PnAL




                    qtnnt oortr, *aoh oontr8atily oollao-
                    tar to be rtmpenutarlfor him mrvfou
                    o n l o o lmla sio nb eds, r uo h r o m8l8a io nr
                    to bo rotnlllti bV tbo oolloator oat or
                    the f’unbooll#toiI?=
                       "It ahallk the d&y of Ul offl-
             arstoak8rgawtloollwtlnthaannor
             wthorlt.6 bylarU1ia.a                                and oomla-
             slonswklohare poxmlttail
                                   by law to k
             uswwd lad wllwte4 for all lffloirl
             llT10.           polemod            by tha.           A# and whvl
             8a0h      i008     l‘0        8hO11 b.
                                           WUWtd           th0r
             tipO8itd  ti the 0ff%8Ol’8’ 8Sh     md,
            er fund8 )roridad  in tbts &t.   Tn watt
            tkC-WiOn8X’S’        @Wl-t tLad8 t&t   th.
            fkihl’.       tO WuWt      8Ur iW   OT Wd8iOn
            u       da.   to           on tke put
                                    uaglwt          of tho
            offlou        ohmgad    dth lho ruponslblllty
            o?     wllwtlng      au.,   the  mt     ot        mush
            ~~~omm&Uon                           8h~lboda1¶uete6
                                     lf r wh offloer.    k fo n
            8sy 8mh            da dw
                                  z io nis1 1 1 tb 60 o,
                                                       Oo wlr -
             8lwexn' dourt#hallfarniahmoh owl-
             rerrith           an Itadaul              mtatwnt           or the
            maollwtollrw8dthu!llehhlm                                     mwant
             is to k eb~o4 Wd shallnotltyaoh
            *Hierr  of the timeaa plaoo for 8
            koarine on ~0,   to 6otendne whether
             waborria0r                u        guuty      of     a0gug0~0,
                 the ior kwrlng ehallbo
            whlah.                                                        at
            lwst ten dayo 8ubaequent fo the                               6ate
             or mtloe.               -088       ul offloor            ls ahargoa
             by law       dth        th@     ~r&?Oidbll.it~             8f 801-
             i00tLng  r008, th8 04md88ion0d aart
             &tall not ln wy avat make any doduo-
             tlons from the wtborlwd 8alm-y of
             8wh orrloer.~
                              and 2053,Pwl8ed OlvllNat-
             Artlola W51, 8051!
r tw,   r o a dl?ollousr
                 'Ulolo WSl.- Bdl       rty to a malt
             lhallboliablato the offroeraot the
             wurt for 811 lo8t8 foeurrd  br hl!uelf.
             )Eo#hOriif Of wastable 8hrl1                             k    OOMpubd
             t0    U0OUt8           8Ilr    WOW8          in    ddl       -08
             lo mln&
                   fr o u
                        mly
                          a u nto th eth
                                       r a th
                                           n eo ne
             in    W&oh        ka     is    M    off    zoar,     UdW8         the
             tow allad hla by law for tho mervlw
             et woh maw8 &all be paid In ulmwa;
                          *g OSlm68r               if
                                                    i#filed,
                                                          u P r O-
             %ii?b, law. %e 8hrt %88*   th. Pi-O-
             ww dmlllndorm Qmmonthe rorQa,
             *paapwaathfilwlt,u&mIga hir,mma
morab1. ‘poo.A. Orwau, Page 8


          0m01al4molItha;8na                         alo @?a-
          NT   in   Vb88        buab8     SWh    -U           ir
          plmomU     for menleo           mhmll    l*no     th*
          Sam..”

                                                         rty to a
          mait 8hul k llmblof@r s lowtr
          inourred by h&a. If the wst* oannot
          k wllwtd tmnthe #rty kgmlmmt
          whantheyBarebwn 8tljOagul, .-ova-
          t1onmy 188UO 8galwt ~mllr
                                  p6l-t~ill
          mmoh mlt fOr tb8 mt   OS W8t8  la-
          lumetl br          muah   party,      bat so    more.’

                 lArtlolam5S.-                 Otriouo ry de-
          nnapaymult@rulwstsdu*lEreJl
          amd weq us0 putab4g in tkUr rm-
          lpmmtltmooatm, up to thm adjournmat
          of web tom of uld oourtm.=
          artlolaso54mM m55, Buimeu Ulrilstatutw,
plmrldo am fbllmumt

               lhrtloleta54.-ff -Y P-w r.-
          mpommlble for Wats i&b OT rri\l8W
          to pay the mno withIn    ten &y8 after
          ~nmaml rorpayment,    the clerkor Jmm-
          Moe of the     00 ry tie ~owtlzle4
          wpy.of tbo r,Kl or lo mtstha da.,
          Ed    pia          the 8u68 Ln th0 Lnd8             or
                    8r eonstab& for wllw-
          ;i;mmherlff
             . Alltaxwlmpowaonlaupro-
          wdl.Egmshallk-oulntb
          billor aortr. 6-h wrt1fl.m~ bill
          Oi W8t8        SW11       bW*      the it?=* UId &-
          iwt o ?a nlxwutlom. The l%Bormlot
          l emmoby l   ppomlmhallmot prcnontthe
          288W.Il@O  Of SDuwutlon  Sor lo mts
                                            St
          the end   a ftb cter nI.”
              WArtloleX065.-Tha 8herlitor
          oommtable
                  II n Umamd mmd fmllmroto
          Pay 8aid blr1 OflO8t8,
                               -r 1OVy UpOIl
          a 8atiiOiOIlt-t   @t l'OpWty Ot
          tho per8011 Cram           rlrar ls d w8ta          are
          due
            to la tl8e
                     W                    1 b ~pUr
                                                 6,dWD             nab
           ropsrtJaewrbing                thmlmrgo~8m-
                                          to
                mUe8 mlu             aeoatloa. Wherewah
          jmrtylm Ilot8ra1due0f                      the wrtnty
Eonorablo Tom A. Orwon, Pqo 4



         wh e r e
                mwh lult18 p a lb ing
                                    th,ep y -
         mont OS 8Uah mmmtm my bo dmmmmdd et
         hi8 attorney of rwordg and nolthorthe
         olerk'nor jmmtlooo? th8 pm00 lhmll k
         mllo*cl to ehar60 .ny ?oo for mklng omt
         muohomrtltlmdbillo? oomt8, m71l.88ho
         18   oOmpOl&dto B&O 8 lm.”
         Artlolo Icow, R.Tl.rnd txril8t.tutu,              r.md. . .


               “wh e w
                     nmts h ws b wn la jwlg a l




         uu *mid offloor, on a-4             of mm7par-
         ty tm W   mmr aoh w8t8            mrm duo, mhmll
         &88UO lxwutlon for w.t. lt one..Thl.
         utlolo .hUl not mppW tm lxmoutorm,d-
         ml.nlmt~t.0~ar8mmrdlmmm lmmmmmmtion
         lomtm 8rm 8ajl¶&3Od yailuttho   wtate 0r
         l a w0a 00a   aonoroiuwurd.        lo uo -
         outlon shU r 188ue in mriy mmme for wart8
         umfAl.?tor~~gomtnmkordthmrm?ar
         bythe amt."


               Vwh      uoontlon   or other    proouo
         mhalllonfonnto the rmqulraumtmo?
         WTit8. It lhall dworlbo the jdgwnt
         and shall require the 8hmri?? or wn-
         ltmlslo
               of the propmr oommty to lxmouto
                  looordlng to it. tormrr,whothw
         th ema n.,
         th0 nme be to make        l   Itmu O? money, or


         do wme      other thlng~ amtl, l? Sor WEOJ,
         lt    8hul ltato thor.to o? lmtonrt~ mad
         it mhU1 Umo roqolrothe offlaor tm mko
         the 008tO uhloh may hrro bomn ma&d@
         qpb0t     th0 dOr0d-t   ia lx 0mi0n, md
         thr furthoroort8 of ~oxwutlng   the writ.
         A oortlfldoopf of the W8t8, tu86
         rgeilaut
                the &.?.a&& la mx.outlon mo-
         wrdiq       ta the fee book sp tm the l..u-
         Artloiw SW0 8m& 39l.l.
                              Rwlwtl ciri1stmtute8,
wad a8 iollara:
               lArtAo1u.sfRo.
                            - A?torthed-
          jourwat of l dlmtrlet o r wu u tylomrt,
          tha Clerkthaw? 8hd.l  tU   the 608t8
          ln8wryeuesmwhlmh8flmml                         Jmdgwnt
          hambow roubrd,   mmd18muoawutlon
          ;u-zi~~fo.wh  '""e"t r o d
                                   l01le.t

                    ~hl%101*s911.-Wfleora rwolrlng
         Uy    prOaW8t0 k OXWOtd  Shdl Wt be
         .ontltluYin any 0880to 4-d   their
          fewfor lxeeatlmg
                         tho man                   in 8dv8mee
         l? mwh lxwntlon, bat the4.r
                                   few #hall
                    lOllWtd M Oth eW8t8
         b 0tM d illa                 r
          b   th.    em80..

          htiOlW        2067Uld   8068,   bVf8ti          aiT%     8t8tUtW,
ruUm8   fmll~sr

             l&t181o ito6q. -Theolo*nyrb
         -qmln ?romtb* pl8lmtl?? lwurlty for
         sat. before 18.U 8mypromo88,but
         lhmlltilethe pot1
                         i"eloa ma enter the
          Sam0 on the &*kot.*
                "Art1010IbObB.- The plant1tiay
          b o r u ldW g lr l
                           ewarity   for lo8t8 lt
         8nytlmeBe?orqflmaljaQment,upon
         wtlon m? the defenthnt or uiy o??loor
         of the wart InterwtodIn the wmt8
         lo o r ulng
                  lh.lwh unit, lnd, l? muoh
         rulebe enteredlgmln8tthe plmlntl??
         .nd he fall to oomplythor8mlth on or
         beforethe flrmf day of the next term
         o fth ewur t,t& o8a itlh811be dlmt
          ml8886.-
         we quote rmn Ta. fur,,Tel. 11, p.                       ssl:

               *In vulou8 lltamtlom88 pmrty whm
          &a atltled to ao8tr MS mint&n l lmp-
          mrate      aotlom,dlmtlwt       ?wm      th.    8Uit   ill
Eanorable Taa A. C-en,          ?qe    6



             Also   800   19 A.L.&    Itlc).
          Ohaptrr 4. Title 1s. if the .aad0 02 orlaindl
Pmoedure,  prworlbatho    wmtmtm   botmxmdylrutm
defendant in a dad awmr    0888. 8W hW8tmUt       V8.                       ’
8tat43,
      I.58.W. (ala)
                  loS9.
             Vwlerthe prmvtmlommet Irtlole1018of the Oo4e
Of c r i!dUS1
           h p Oe& tn
                    du l08t8
                           Md                   iiw      ~p%d br th0 8kte
become a eharge      l@nmt      the ddondmf,          wept      In ielony

               .    But a    person whc ham boon womlctd                 of l
       any may wt be k lr do uto r lon?lnedla jail in lieu et
  mt     Of WDt8,  U    in d8d.EO8DOlr  Om8W.    ]LuOUtlOIi, 88
it 01~11 ouw, 8ppour w ba fbr only proper          wtbd    far
onforoing tbr payment ei thm eo8t8 in 8 telony 0880. The
wrofaotthsttho       oomlot    ray not be wnrlnd    to jail
be8   wt  dlitmte  s@nst      mm7 olmlm for wrt8   mnforewble
m&l.n8t my property     of the da?endat   l.~gally liable *err-
    .

             Also , lw    th e o wu    or

             Xx parta Smith,8 S-W. td) lS9
             XxputoByr4.158.w. IZd) 855
          The lb0tequoted mmd"iration0a mtatutw lpemI?l-
edllyproridethera~er     Utioh008t8    ShfUbetaxed   8nd
wllwted,   an4 it 1s a wellrewgnlze4prlnalple   of law
thEt    Wars the Legts~turo pre8drIbesa doiimlto
                                               snd eer-
t&a wtbD4 of pr~oeduro   ?or a olty or oount ;?E:;~o
?olLor, other a&hods dare by lmplloetion of E                                   .
Se0 ?wterrs.   City of Waw, 255 S.W.1104.

             &lUUd881OIlCU%      b Ur tiS lS’C! Oarvt8     Of   lidted      jU.F-
18dlatlon, in that thair aathoFity dent%    only to mater8
perhlnhg    to the generalralran   e? their re8pclotivo wun-
tfe8, 8114 that their poar8 81% only th080 l xpre8mly or lm-
plledlywnfemed     upon thou by law, that i.8, by the eak8tl-
tution and sta+tss   (d the lt8te.

             Sun Togo; ~eLl#t               Co. v*. Xoenan,

             ml1 cO&;.8.     -1tOII    t1s 8.w. t%?i
             Taupla Lbr. 00. 7.. %lfDlLi8dOnelVl~
                    Oourtof 8mbImeCowty, t99
                    S.W.668

             Btatp;       r8&aamIuIonen'          hurt, lS7
             nankw*r;,,Hooulmm, 50 83. 975
         ..
.   *.




              Honorable TomA.Craven,Plge     T



                        Inr ien
                              o r tllofwGg o %llng
                                               luth o r itlr ~U8lw n-
              8pGCt?~~&dTl8Od   tht it t. the Opinioll Of tb.i8 dOpart-
              mwt   that the Oomnlulonon*   Court      mu14 not here tEe au-
              thority to wntraot for the oolleotlon a? dolhqaent             008t8
              due the varloue wunty o??leor8.
                        Tru&ng   that we hwe 88tl8faetorl~y uunro4
              yourlnquXry,weremaln

                                                        Youlw ray    tnlly

                                                    ATlWlXEYOBWEfAL O? TlKAS

                                                    By ARDELsL WIUIA?B     @@.)
                                                              Hell       WllUam
                                                                     kd8tMt

              AW:qb
              IPWDVH, IDO. 86, 1959                         AFPROTED
                                                        OpinionOommlttee
              OHulLb c. lumf (sgd.)                        By B.F.B.
                                                            -
              ATIwBBT~OF-